EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ian Blum on 4/20/21.
The application has been amended as follows: 
Please delete claim 19 and replace with the following.
--The method as claimed in claim 12, wherein determining the cold start condition further comprises: determining that an ignition of the internal combustion engine has been activated, and/or determining that a speed of the internal combustion engine is zero.--

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With regard to claim 12, the closest found prior art does not teach separately or in combination the claimed subject matter of determining a cold start condition of the internal combustion engine at at least one first time, at which there is no air mass flow in the intake tract, wherein determining the cold start condition comprises: determining that a temperature of the internal combustion engine is below a predetermined threshold temperature, and/or determining that the temperature of the internal combustion engine is in a predetermined range around an ambient air temperature; producing at least one reference signal by the air mass meter at the at least one first time; determining at least one air mass flow offset from the at least one reference signal of the air mass meter; producing a measurement signal by the air mass meter at at least one second time, which is not equal to the at least one first time and is in an operating period of the internal combustion engine; determining at least one air mass flow value from the measurement signal of the air mass meter; and determining the corrected air mass flow value from the at least one air mass flow offset and the air mass flow value.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        4/22/2021